EMAS, J.
Norberto Iglesias appeals the trial court’s order dismissing as untimely his motion to mitigate sentence. We treat the appeal as a petition for writ of certiorari, Johnson v. State, 932 So.2d 562 (Fla. 3d DCA 2006), and deny the petition.
Florida Rule of Criminal Procedure 3.800(c) provides that where no direct appeal has been filed, a motion to reduce, modify or mitigate a sentence must be filed within sixty days of the imposition of the sentence.
On August 13, 2008, the trial court sentenced Iglesias in two different cases. No appeal was taken from the judgment or sentence imposed in either case. Iglesias’ motion to mitigate was filed on May 20, 2011, more than two and one-half years after his judgments and sentences became final. The trial court properly dismissed the motion as untimely. See Schlabach v. State, 37 So.3d 230, 239 (Fla.2010) (holding “a trial court does not lose jurisdiction to modify a sentence when the motion is filed within the sixty-day time period as long as the trial court rules on the motion within a reasonable time”) (emphasis added).
Petition denied.